Wood, J., (after stating the facts.) As the questions are mainly of fact, we will not set out and discuss the evidence in detail. The proof shows that appellee delayed an unreasonable time after the execution of the contract to furnish the materials for the completion of appellant’s building. But, according to the rule announced in Hooks Smelting Co. v. Planters’ Compress Co., 72 Ark. 275, and the facts of this record, appellee is not liable for special damages for injury to appellant’s building during the delay, nor for the amount paid for labor. The measure of appellant’s damage, under the proof, is the rental value of the building during the time appellant was deprived of the úse of it by reason of the delay in its completion caused by the failure of appellee to furnish the materials within a reasonable time fox the execution of the contract. Hooks Smelting Co. v. Planters’ Compress Co., supra. If no time was specified, a reasonable time was contemplated, in the course of appellee’s business, for it to perform its contract. Liston v. Chapman & Dewey Land Co., ante p. 116. The preponderance of the evidence shows that it delayed at least a month and a half beyond a reasonable time. The evidence showed that the rental value of the completed building during this time would have been $125 per month. Appellant therefore was entitled to have appellee’s claim against him reduced to the extent of $187-.50. The decree of the court will be modified' in this’ respect, and as thus modified affirmed. The appellee will pay the cost of this appeal. McCulloch, J., disqualified.